PER CURIAM:
Elise Miller appeals the magistrate judge’s * orders denying relief in her employment discrimination action and denying her Fed.R.Civ.P. 59(e) motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Miller v. Greenville Cnty. School Dish, No. 6:11-cv-03305-KFM (D.S.C. Sept. 18, 2013; Nov. 8, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).